 Case 3:15-cv-00420-JPG Document 98 Filed 09/29/20 Page 1 of 2 Page ID #898




                          THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


 BENJAMIN BARRY KRAMER,

                 Plaintiff,

         v.                                                     Case No. 15-cv-420-JPG

 UNITED STATES OF AMERICA, EDUARDO
 GONZALEZ, and UNKNOWN AGENTS OF THE
 U.S. MARSHALS SERVICE,

                 Defendants.

                               MEMORANDUM AND ORDER

       This matter comes before the Court on the motion for summary judgment on Count 11,

the only remaining claim in this case, filed by the defendant United States of America (Doc. 93).

The United States seeks summary judgment on Count 11 on the grounds that plaintiff Benjamin

Barry Kramer failed to exhaust his administrative remedies before filing suit as required by 28

U.S.C. § 2675(a). Rather than responding to the motion, Kramer filed a motion to voluntarily

dismiss Count 11 without prejudice (Doc. 97).

       The Court may construe a failure to file a response to a motion as an admission of the

merits of the motion. Local Rule 7.1(c). The Court finds it appropriate to do so in this case

since Kramer has asked to dismiss Count 11 without prejudice, the precise remedy the United

States seeks in its summary judgment motion and the maximum remedy the Court is authorized

to award for failure to exhaust administrative remedies.

       Accordingly, the Court construes Kramer’s failure to respond to the United States’

motion as an admission of its merits and

   •   GRANTS the United States’ motion for summary judgment (Doc. 93);
Case 3:15-cv-00420-JPG Document 98 Filed 09/29/20 Page 2 of 2 Page ID #899




  •   DISMISSES Count 11 without prejudice for failure to exhaust administrative remedies;

  •   DENIES as moot Kramer’s motion for voluntary dismissal (Doc. 97); and

  •   DIRECTS the Clerk of Court to enter judgment accordingly.

IT IS SO ORDERED.
DATED: September 29, 2020

                                         s/ J. Phil Gilbert
                                         J. PHIL GILBERT
                                         DISTRICT JUDGE




                                            2
